Citation Nr: 0731716	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  97-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to an increased rating for a lumbosacral sprain 
and myofascial syndrome, currently rated as 20 percent 
disabling. 

Entitlement to a total rating based on unemployability due to 
service-connected disabilities during the period prior to 
July 9, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In July 1997, the veteran provided testimony at a hearing 
before a Hearing Officer at the RO.  A transcript of the 
hearing is of record.  The veteran was scheduled for a Board 
hearing at the RO in August 2006, but failed to appear for 
the hearing without explanation.  He has not requested that 
the hearing be rescheduled.  Accordingly, his request for a 
Board hearing is considered abandoned.


REMAND

The veteran claims that he became unemployable due to 
service-connected disabilities in April 1995.  In an April 
2005 rating decision, he was granted a total rating based on 
unemployability, effective July 9, 1997, more than two years 
after the date of receipt of his claim for an increased 
rating.  The RO thereafter sent a letter to the veteran 
requesting him to indicate whether its April 2005 decision 
satisfied his appeal with respect to the total rating issue.  
The veteran did not respond to this letter.  Although the RO 
noted in the February 2006 Supplemental Statement of the Case 
that it deemed its April 2005 grant of a total rating to 
constitute a full grant with respect to the total rating 
issue, the Board does not agree.  Moreover, the record 
reflects that the veteran has not withdrawn his appeal with 
respect to the total rating issue.  Therefore, the total 
rating issue should be addressed in a Supplemental Statement 
of the Case.

The Board also notes that the veteran has been diagnosed with 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine.  It is clear from the contentions of 
the veteran and his representative that they believe that 
service connection is warranted for these additional low back 
disorders.  The record does not reflect that the RO has 
adjudicated the issue of entitlement to service connection 
for additional low back disability.  

The record reflects that the veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his low back disability in January 2004.  In addition, the 
most recent VA outpatient record associated with the claims 
folders is dated in July 2005.  The veteran's representative 
has alleged that the veteran's low back disability has 
increased in severity since the January 2004 VA examination.  
She has requested the Board to remand the case to afford the 
veteran a current VA examination and to obtain more recent VA 
outpatient records.

Finally, the Board notes that the record reflects that the 
veteran has not been provided appropriate notice with respect 
to the effective-date element of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 

In light of these circumstances, this case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
it should associate with the claims 
folders a copy of any pertinent VA 
outpatient records for the period since 
July 2005.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded 
neurologic and orthopedic VA examinations 
to determine the etiology of his 
degenerative disc disease and 
degenerative joint disease of the 
lumbosacral spine and the current degree 
of severity of his service-connected low 
back disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the low back.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  The examiner should also 
specifically address whether the service-
connected low back disability has 
resulted in any urinary symptoms, such as 
incontinence.  If so, the examiner should 
describe those symptoms.

The examiner should also provide an 
opinion with respect to the veteran's 
degenerative joint disease and his 
degenerative disc disease as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active service or was caused or 
chronically worsened by his service-
connected lumbosacral sprain and 
myofascial syndrome.  

The examiner, to the extent possible, 
should distinguish the symptomatology 
associated with the service-connected low 
back disability from that associated with 
any non service-connected spinal 
disorder.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
adjudicate the issues of entitlement to 
service connection for degenerative disc 
disease and degenerative joint disease of 
the lumbosacral spine, and inform the 
veteran of his appellate rights with 
respect to this decision.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

